FILED
                              NOT FOR PUBLICATION                           APR 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MATEO CCOHOA FUENTES; MARIA                       No. 06-70501
ANGELICA SIME TOMAYLLA;
LILIANA MILAGROS CCOHOA SIME;                     Agency Nos. A072-527-044
CARLA LIZBETH CCOHOA SIME,                                    A078-112-846
                                                              A078-112-847
               Petitioners,                                   A078-112-848

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Mateo Ccohoa Fuentes and his family, natives and citizens of Peru, petition

for review of the Board of Immigration Appeals’ order dismissing their appeal

from an immigration judge’s decision denying their application for asylum and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453
F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because the inconsistencies regarding how the attackers of his bus identified

themselves goes to the heart of his claim of persecution. See Li v. Ashcroft, 378
F.3d 959, 962 (9th Cir. 2004). In the absence of credible testimony, Ccohoa’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      We reject petitioners’ request for judicial notice. We also reject petitioners’

claim that they were denied a right to a full and fair hearing. See Lata v. INS, 204
F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice for a petitioner to

prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                     06-70501